Title: James Madison to Bernard Peyton, 5 June 1829
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                June 5. –29
                            
                        
                        We are filling out for Richd. 2 Waggons with 4 Hhds. of Tobo. wch. I hope will find a good Market. This
                            neighborhood has been favored with the finest planting season, and if the crops are not generally pitched, it must be
                            owing to a backwardness of the plant beds, which I presume from the late frosting weather has happened in but a few
                            instances, if in any.
                        I ask your attention to the inclosed list of Articles, which the Wagoner will take charge of. With friendly
                            salutations
                        
                            
                                J. M
                            
                        
                    